Title: From George Washington to John Gill, 12 November 1799
From: Washington, George
To: Gill, John



Sir,
Mount Vernon 12th Nov. 1799

I am just returned from Difficult-Run, whither I went to examine your land, and to see how it was situated in connexion with mine, to ascertain the quantity in the part you had offered to me, Its quality—&c.
When you proposed to reserve all that part of lot No. 10 which lyes on the East side of Difficult run, I presume you were unacquainted with three circumstances attending it—1st, that you would leave only 85 acres on the West side of the said run; 2dly, that you would take all the woodland (except a very narrow slipe or two); and 3rdly, all the land of any value. For the land on the West side is not only extremely hilly & broken, but much worn and gullied. The (uninhabited) house thereon, is tumbling down; the Fence around the field is in ruins; and not a sufficiency of timber to repair it. And no part of the land within less than 80 rod of mine.
This account you may rely on as fact: for I not only examined the premises with attention, but measured with accuracy (carrying a surveyor with me), the part of lot No. 10 which lyes on the upper, or West side of the Run. In doing which I was accompanied by Mr [Jesse] Wherry (your Tenant), Mr Thomas Gunnel, and Captn Wiley; who were with me the whole time, & shewed the lines & corners, which were to be found. The Meanders of Difficult run from my upper corner thereon to the place where the line of lot No. 10 crosses it, were also traversed to shew, with precision, the situation of the two tracts; a sketch of which is enclosed taken from the Survey of the lands thereabouts, which you sent me, (belonging to Mr Swift), in order to give you a more distinct & perfect view of the subject than it is supposed you had obtained from a superficial view of it, before.
From this relation, which upon enquiry you will find l⟨i⟩terally correct, you must perceive, that that part of lot No. 10 alone, which lyes on the upper, or West side of Difficult cannot answer my purpose,

nor would be an equivolent. And you must be further convinced, that from the scarcity of money, & fall in the price of land—indeed property of all kinds, it is not for my interest to cancel the bargain which is in existence between us. Yet, as you seem to wish it, and I am not desirous of enforcing a contract (although I missed a favourable sale by making it) that would be injurious to you; I will, if it is not convenient to you to pay money for the Rents due thereon, (which would be most acceptable to me) agree to take the whole of lot No. 10, to release the bargain for my land; or, as it is agreed on all hands, that Difficult run is mirey, inconvenient & troublesome to cross at most seasons of the year, and in winter generally impassible, except at the bridge, I am willing to receive (altho’ stripped of its wood, & part of it much worn) the slipe on the upper side, which you bought from Doctr Dick, in lieu of that part of No. 10 which is on the lower side of the run and about the same quantity; the former comes to the upper corner of my land on the run, by a narrow gore, as may be seen by the sketch enclosed, but with the addition of the grd included by the red line, in the Plat (if hereafter it could be obtained) would connect the whole tolerably well together, and all on one side of the run; which, from my own view, and the opinion of those who were with me, would be advantageous to both interests.
You now have the matter fully before you, and your answer as soon as convenient, would be acceptable to Sir—Your Most Obedient Humble Servant

Go: Washington

